Citation Nr: 0833371	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess 20 percent for 
low back pain with arthritic changes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from September 1980 until 
January 1981, and April 1990 until August 1990.  The veteran 
also had various periods of active duty for training with the 
National Guard from April 1980 to March 2003

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for low back 
pain with arthritic and assigned an initial evaluation of 20 
percent, effective June 23, 2003.


FINDINGS OF FACT

1.  Prior to June 23, 2005, the veteran's low back disability 
has been manifested by complaints of pain, productive of 
limitation of motion, and subjective complaints of bilateral 
lower extremity paresthesia and radiculopathy.

2.  From June 23, 2005, the veteran's low back disability is 
manifested by flexion of 25 degrees, complaints of bilateral 
lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  From June 23, 2003 to June 23, 2005, the criteria for an 
initial evaluation in excess of 20 percent for low back pain 
with arthritic changes have not been met.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 26, 2003); Diagnostic Codes 5003, 5242, 5243 (as in 
effect from September 26, 2003).

2.  From June 23, 2005, the criteria for an initial staged 
evaluation of 40 percent, but no higher, for low back pain 
with arthritic changes have been met.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5242 (as in effect from September 26, 
2003).

3.  The criteria for a separate 10 percent initial 
evaluation, but no higher, for neurologic manifestations of 
the service-connected low back pain with arthritic changes 
from June 23, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
amended effective September 23, 2002 and September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 8520, 8521, 8524, 8525, 
and 8526 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned in the event of award of the 
benefit sought.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's claim for an increased initial 
evaluation for a low back disability, because the March 2005 
rating decision granted service connection for the 
disability, such claim is now substantiated.  As such, his 
filing of a notice of disagreement as to the initial rating 
assigned does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here 
because the December 2005 Statement of the Case, under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
the disability at issue, and included a description of the 
rating formulas under that diagnostic code.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve higher evaluations for his service-
connected low back disability.
 
With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and reports of VA examination. Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet App 505 (2007).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2003); Esteban v. Brown, 6 Vet. App 259 (1994).

The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2007).  

The current law also provides that consideration of an 
increased rating based on limitation of motion must include 
consideration of additional functional impairment due to 
pain, including on use and during flare-ups.  See, 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The factors of disability reside in reductions of their 
normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2007).  

As a general matter, when the law or regulations change 
during the pendency of an appeal, the version more favorable 
to the claimant applies, absent congressional intent to the 
contrary.  However, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

By regulatory amendments, which became effective September 
23, 2002 and September 26, 2003, substantive changes were 
made to the schedular criteria for evaluating the spine, set 
forth at 38 C.F.R. § 4.71a.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
However, in VAOPGCPREC 7-2003 (Nov. 19, 2003), the VA General 
Counsel held that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), expressly overruled the Court's 
holding in Karnas to the extent that decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application.  The Federal Circuit's decisions 
leading up to the decision in Kuzma clearly show that it was 
the intent of the Federal Circuit to overrule the holding in 
Karnas as it might be applied to any change in a statute or 
regulation.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); see also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).



Legal Analysis

The veteran asserts that an evaluation in excess of 20 
percent is warranted for his service-connected low back pain 
with arthritic changes.  At the outset, the Board observes 
that service connection for the disability at issue has been 
established effective from June 23, 2003.

I.  Prior to September 26, 2003

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5295, as in effect prior to September 26, 2003, are for 
consideration in rating the service-connected low back 
disability.  The Board will first consider whether the 
criteria in effect prior to September 26, 2003 can serve as a 
basis for an increased rating here.  For this period, the 
veteran is currently in receipt of a 20 percent rating, 
effective June 23, 2003.

After a review of the record, the Board finds the veteran's 
symptomology during this period does not warrant an 
evaluation greater than 20 percent under Diagnostic Code 
5292, pertaining to limitation of motion of the lumbar spine.  
Under this Code, a 20 percent evaluation is assigned where 
the evidence demonstrates moderate limitation of motion.  A 
40 percent rating is for application where there is severe 
limitation of lumbar spine motion.  

In this case, the record demonstrates that the veteran was 
examined by his private treating physician in August 2003 and 
on September 25, 2003 and that he complained of experiencing 
low back pain.  However, although the physician, on an August 
21, 2003 treatment record reflects that the veteran had 
"reduced" range of motion during lateral bending, flexion, 
and extension of his back, there is no evidence that 
limitation of motion was reflective of severe limitation of 
motion.  Therefore, based on the clinical findings of record, 
the Board concludes that the veteran's limitation of motion 
of the lumbar spine does not more nearly approximate the 
criteria for a 40 percent evaluation, which is warranted for 
severe limitation of motion of the lumbar spine, prior to 
September 26, 2003.

The record reflects that veteran experiences pain, including 
on use.  However, even with consideration under the criteria 
set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v Brown, 8 
Vet. App. 202 (1995), the Board finds that there has been no 
demonstration, by competent clinical evidence, of additional 
functional impairment comparable to severe limitation of 
motion so as to warrant the next higher evaluation.  
Moreover, any such documented pain has already been accounted 
for in the presently assigned 20 percent evaluation for the 
period in question.  

Therefore, based on this clinical evidence, the Board finds 
that the veteran's symptomology does not more nearly 
approximate the criteria for a 40 percent evaluation.  
Therefore, the Board finds that an evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5292, for the 
period in question.

The Board has also contemplated other applicable Diagnostic 
Codes.  In this regard, 
Diagnostic Code 5295 for lumbosacral strain is applicable.  
Under this code, a 20 percent evaluation is warranted where 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in standing position.  A 40 
percent evaluation is assigned where there is severe 
symptomology manifested by listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

However, the record does not demonstrate that the veteran the 
veteran symptomology is manifested by listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  As previously stated the 
veteran experienced reduced limitation of motion, however, 
there is no evidence that such level of limitation of motion, 
even with consideration of additional functional impairment 
due to pain, is equivalent to marked limitation of motion.  
Therefore, based on this evidence, the Board finds that an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5295.

The Board has also considered whether any other Diagnostic 
Code may afford the veteran an increased rating during the 
period in question.  However, as the medical evidence does 
not establish ankylosis, Diagnostic Codes 5286 and 5289 are 
not for application.  

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, Diagnostic Code 5293 states 
that intervertebral disc syndrome is to be evaluated either 
based on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and prior to September 26, 2003, a 40 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  The 
evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293.  In fact, there is 
no evidence of record which demonstrates that bed rest was 
prescribed by a physician at any time.  As such, the revised 
version of Diagnostic Code 5293, as in effect from September 
23, 2002 through September 25, 2003, can not serve as a basis 
for an increased rating on the basis of incapacitating 
episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  As discussed 
above, the orthopedic manifestations of the disability at 
issue warrant no more than a 20 percent evaluation under 
Diagnostic Codes 5292 or 5295, prior to September 26, 2003.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  In this regard, an August 15, 
2003 private outpatient treatment record reflects that the 
examiner reported that he had "all manner of notes relating 
L4-5, LS1 radiation and several MRIs which mention some mild 
disk bulging with a fecal sac impression in various locations 
in his back." The examiner also noted that on physical 
examination that day, the veteran had equivocal straight leg 
raise on both sides.  The examiner did not indicate the 
specific severity of the veteran's radiating pain.

In light of the objective clinical evidence of record which 
demonstrates that the veteran experiences back pain with 
radiation, the Board, in resolving all benefit of doubt in 
the veteran's favor, finds that such symptomology is 
reflective of mild neurological manifestations for his 
service-connected low back disability.

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, 
the potentially relevant Diagnostic Code sections for the 
veteran's symptomatology are 8520, for the sciatic nerve, 
Diagnostic Code 8521, for the external popliteal nerve 
(common peroneal), Diagnostic Code 8524, for the internal 
popliteal nerve (tibial), Diagnostic Code 8525, for the 
posterior tibial nerve, and Diagnostic Code 8526, for the 
anterior crural nerve.  Thus, the veteran is entitled to a 10 
percent rating under Diagnostic Code 8520, 8521, 8524, 8525, 
or 8526 for the neurologic manifestations of the disability 
at issue.  For purposes of this decision, Diagnostic Code 
8520 will be utilized.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's low 
back disability.  It has been determined that the veteran is 
entitled to a 20 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and that he is entitled to 
a separate 10 percent evaluation under Diagnostic Code 8520 
for the neurologic manifestations, from June 23, 2003.  Those 
separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities.  
The veteran is not service-connected for any other 
disabilities.

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 20 percent (orthopedic 
manifestations of his low back disability), and 10 percent 
(neurological manifestations of his low back disability), an 
evaluation of 28, which rounded to the nearest tenth, 
warrants a 30 percent rating.  This combined rating exceeds 
the 20 percent evaluation rating currently in effect for this 
period.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 30 percent if he is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 20 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 10 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from June 23, 2003.  As 
discussed above, there is no basis for separate evaluations 
in excess of those amounts.  

II.  From September 26, 2003 

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003 (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237, 5238, 5243 (2007).  Under such diagnostic codes, 
a 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine. 

In this case, the record reflects that between September 26, 
2003 and 2006, the veteran complained of back pain on 
numerous occasions.  However, although his private examiner, 
on several occasions, including in July 2004 and March 2005, 
indicated that he experienced reduced range of motion, he 
failed to provide the specific ranges of motions for the 
veteran's back.  Additionally, although the veteran underwent 
VA examination in July 2006, August 2006, and November 2006, 
the examiner specifically indicated that he deferred 
performing range of motion testing because he did not believe 
that it could be done safely on the veteran and refused to do 
so.  Nevertheless, the record reflects that on VA examination 
in February 2005, the examiner reported that the veteran had 
flexion of 0 to 45 degrees, extension of 0 to 15 degrees, 
bilateral lateral bending of 0 to 30 degrees, and bilateral 
rotation of 0 to 40 degrees.  Pain was a "limiting factor."  
However, the record demonstrates that on June 23, 2005, a 
private physician reported that the veteran had decreased 
range of flexion and extension of 25 degrees and 10 degrees, 
respectively, that was variable. 

Therefore, in light of the clinical evidence of record which 
demonstrates flexion of 25 degrees, and resolving all doubt 
in the veteran's favor, the Board finds that, applying 
Diagnostic Code 5242 for the applicable period, a higher 
rating, to 40 percent, is warranted, effective June 23, 2005.  

The 40 percent rating granted in this decision is the maximum 
schedular rating under the regulations for limitation of 
motion of the lumbar spine absent ankylosis, which has not 
been demonstrated in this case.  Even with consideration of 
38 C.F.R. §§ 4.40 and 4.45, disability comparable to 
ankylosis of the lumbar spine has not been demonstrated.

The evidence reveals that the veteran's service-connected 
lumbar spine disability does not more nearly approximate the 
criteria necessary for a rating in excess of 40 percent under 
Diagnostic Code 5243. With regard to evaluating the 
disability based on total duration of incapacitating episodes 
over the past 12 months, the new criteria provide that a 60 
percent evaluation is warranted if incapacitating episodes 
have a total duration of at least six weeks in a year.

However, there is no evidence of incapacitating episodes 
which have a total duration of at least six weeks or a 
combination of orthopedic and neurologic manifestations to 
warrant a higher rating.  Indeed, a review of the medical 
evidence of record, including the private treatment records 
and February 2005, July 2006, and November 2006 VA 
examinations, does not reveal that bed rest was prescribed by 
a physician and treatment by a physician was warranted for a 
total of six weeks. 

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the 10 percent separate 
rating for neurologic manifestations of the disability at 
issue, established beginning September 23, 2002, remains 
intact.  The private treatment records and the VA examination 
reports have been reviewed and fail to establish entitlement 
to a rating in excess of that amount for the neurologic 
manifestations of the veteran's low back disability. 

Indeed, on VA examination in February 2005, although the 
veteran reported experiencing intermittent pain, numbness, 
and tingling that radiated into both legs, the examiner 
reported that his muscle strength was 5/5, deep tendon 
reflexes were 2+ in the knee and ankle bilaterally, there was 
normal sensation to light touch and pinprick sensation 
bilaterally, and no straight leg raise was negative 
bilaterally.  Likewise, on VA examination in July 2006, the 
veteran reported that he experienced occasional radiation to 
his left lower extremity (hip or leg) with intermittent 
numbness but no weakness.  On neurological examination of the 
veteran's lower extremities, the examiner reported that 
sensation was intact, deep tendon reflexes were 2+ 
bilaterally, and that motor strength was 5/5 bilaterally.  
The examiner also reported that there was no sensory loss on 
either the right or left side.  Significantly, a VA examiner 
reported that the veteran's July 2006 electromyography 
testing was normal and that there was no electrophysiologic 
evidence for bilateral lumbosacral radiculopathies.  
Therefore, for all of the foregoing reasons, the Board finds 
that the separate 10 percent evaluation in effect for 
neurologic manifestations of the veteran's low back 
disability, is appropriate and a higher evaluation is not 
warranted.

Thus, in conclusion, for the reasons explained above, the 
evidence supports a higher rating of 40 percent, but no 
higher, for the veteran's service-connected low back 
disorder, effective June 23, 2005.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

From June 23, 2003 to June 23, 2005, entitlement to an 
initial evaluation in excess of 20 percent for low back pain 
with arthritic changes, is denied.

From June 23, 2005, entitlement to an initial staged 
evaluation of 40 percent, but no higher, for low back pain 
with arthritic changes, is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Entitlement to a separate 10 percent initial evaluation, but 
no higher, for neurologic manifestations of the service-
connected low back pain with arthritic changes, is granted 
from June 23, 2003, subject to the applicable law governing 
the award of monetary benefits.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


